TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-00-00620-CR




                                 Derrick Dupree, Appellant

                                             v.

                                The State of Texas, Appellee



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
          NO. 0975579, HONORABLE BOB PERKINS, JUDGE PRESIDING



PER CURIAM

              On September 1, 2000, Derrick Dupree perfected this appeal from an order

revoking community supervision. On October 17, 2000, appellant waived his appeal in writing

after being admonished by the trial court.

              The appeal is dismissed.



Before Chief Justice Aboussie, Justices Yeakel and Patterson

Dismissed

Filed: February 15, 2001

Do Not Publish